Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10: “an outer surface on which one of the engagement groove is open” should be replaced with “an outer surface on which a respective one of the engagement grooves is open” to clarify the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 5,606,774), herein referred to as ‘774.
For Claim 1, ‘774 discloses a spring hinge base structure, comprising: a body (Annotated Figure 3), having a first tube (31) and a first plate portion (30) fixedly connected with the first tube (31); a plurality of locking units (33, 34, 36, 34’), each having a cover (33, 36) and an engagement member (34, 34’) which are two separate members integrally connected with 
For Claim 3, ‘774 discloses the structure according to claim 1, wherein a top portion of each cover (33, 36) comprises a flange (as seen in Figure 3) extending annularly, and the respective end of the first tube (31) is abutted against one said flange (as seen in Figure 4). 
For Claim 6, ‘774 discloses the structure according to claim 1, wherein each cover (33, 36) and the respective engagement member (34, 34’) are two separate members which are detachably assembled (as seen in Figure 3). 
For Claim 7, ‘774 discloses the structure according to claim 1, further including a second elastic element (Annotated Figure 3: 32-2), a third plate portion (40-2) and a second shaft (50-2), wherein the body is integrally formed of one piece and further includes a second tube (31-2), 
For Claim 8, ‘774 discloses the structure according to claim 7, wherein the body is formed from a single sheet member, the first plate portion (30) includes a first end plate (30-1), an intermediate plate (30-2) and a second end plate (30-3), the first tube (31) integrally extends from a side of the first end plate (30-1), the intermediate plate (30-2) integrally extends between and connects the first tube (31) and the second tube (31-2), the second end plate (30-3) integrally extends from the second tube (31-2), and the intermediate plate (30-2) fixedly connected with and between the first end plate (30-1) and the second end plate (30-3). 
For Claim 10, ‘774 discloses the structure according to claim 1, wherein each engagement member (34, 34’) further includes an outer circumferential surface (as seen in Figure 3) on which a respective one of the engagement grooves (Annotated Figure 3B: 34A) is open. 
For Claim 12, ‘774 discloses the structure according to claim 1, wherein each engagement member (34, 34’) is slotted diametrically (As seen in Annotated Figure 3B) through the respective engagement member (34, 34’) to form the respective engagement groove (34A). 

    PNG
    media_image1.png
    942
    824
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    518
    587
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-5, 9, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 5,606,774), herein referred to as ‘774.
For Claim 2, ‘774 discloses the structure according to claim 1, except wherein an inner wall of the respective groove of each cover comprises internal threads, and one end of each engagement member comprises external threads engaging with the internal threads of the respective cover. 
Examiner takes official notice that it is old and well known to use internal and external threads to connect two members. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use internal and external threads to connect the cover member and the engagement member. One would be motivated to make such a modification in order to allow the two members to have different properties, such as forming the cover out of a more aesthetically pleasing or inexpensive 
For Claim 4, ‘774 discloses the structure according to claim 1, except wherein each cover is made of copper, aluminum, zinc alloy or plastic fiber, and each engagement member has stiffness and tensile strength higher than the respective cover. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the cover from copper, aluminum, zinc alloy, plastic fiber, or other known materials and to form the engagement member from a material having a stiffness and tensile strength higher than the cover, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. One would be motivated to make such a modification in order to allow the cover to be made from a cheaper material, while still providing desired strength properties in the engagement member.
For Claim 5, ‘774 discloses the structure according to claim 4, except wherein the first tube and each cover are made of the same material. ‘774 is instead silent as to the material of the tube. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the tube and cover from the same material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. One would be motivated to make such a modification in order to reduce abrasion between the tube and cover or to reduce material costs.

For Claim 11, ‘774 discloses the structure according to claim 10, except wherein the respective outer circumferential surface is threaded from an end periphery thereof to a bottom of the respective engagement groove. 
Examiner takes official notice that it is old and well known to use internal and external threads to connect two members. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use internal and external threads to connect the cover member and the engagement. One would be motivated to make such a modification in order to allow the two members to have different properties, such as forming the cover out of a more aesthetically pleasing or inexpensive material, while making the engagement member out of a more durable but less aesthetically pleasing or more expensive material, while still allowing a positive attachment between the two members.
It would have been an obvious matter of design choice to form threads from an end periphery to a bottom of the engagement groove, as Applicant has not disclosed that it solves any stated problem of the prior art.
For Claim 13, ‘774 discloses the structure according to claim 1, wherein each engagement member includes a non-threaded section, and the respective engagement groove (34A) is formed by being slotted from the respective non-threaded section (as seen in Figure 3). 

Examiner takes official notice that it is old and well known to use internal and external threads to connect two members. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use internal and external threads to connect the cover member and the engagement. One would be motivated to make such a modification in order to allow the two members to have different properties, such as forming the cover out of a more aesthetically pleasing or inexpensive material, while making the engagement member out of a more durable but less aesthetically pleasing or more expensive material, while still allowing a positive attachment between the two members.
For Claim 14, ‘774 further teaches wherein the respective engagement groove (34A) is entirely within the respective non-threaded section (as seen in Figure 3). 
For Claim 15, ‘774 further teaches wherein each of the two ends of the elastic element (32) is sleeved around the respective non-threaded section. Examiner notes that ‘774 does not teach the threaded section, but that the external threads of the respective engagement member would inherently be formed entirely outside the respective non-threaded section, because if a thread was present in the non-threaded section, the section would cease to be non-threaded.
For Claim 16, ‘774 further teaches, wherein each of the two ends of the elastic element (32) is distanced from the outer circumferential surface of the respective engagement member annularly (wherein the ends of the elastic element 32 are received within the engagement grooves 34A). 
For Claim 17, ‘774 does not disclose wherein as viewed in an axial direction of the respective engagement member, the external threads are entirely within the outer circumferential surface of the respective engagement member.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,256,839, US 2004/0020011, and US 2007/013699 discloses several prior art embodiments that are pertinent but not relied upon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677